Affirmed and Memorandum Opinion filed July 16, 2009







Affirmed
and Memorandum Opinion filed July 16, 2009.
 
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00036-CR
 
____________
 
JOYCEALYN DENISE WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District
Court
Jefferson County, Texas
Trial Court Cause No. 92202
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a guilty plea to robbery.  In accordance with the terms of a plea
bargain agreement with the State, the trial court deferred adjudication of
guilt, placed appellant on community supervision for three years, with a
condition of confinement for ninety-days in county jail, and assessed a $500.00
fine.  On May 7, 2007, the trial court amended the terms of community
supervision.  On July 23, 2008, the State moved to adjudicate guilt.  The trial
court adjudicated guilt but on September 29, 2008, vacated its judgment and
reinstated community supervision.  The State filed a second motion to
adjudicate guilt.  On December 1, 2008, appellant pled true to the first
allegation that she violated the conditions of her community supervision by
committing theft.  The trial court adjudicated guilt and sentenced appellant to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a timely notice of appeal.
Appellant=s appointed counsel filed a brief in
which she concludes this appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).   On June 4, 2009,
appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).